Citation Nr: 0523648	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  99-22 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, left knee, status post-arthroscopic 
surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from November 1980 to 
September 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the veteran's claim file was 
transferred to the St. Petersburg, Florida, RO in February 
2001 due to his change of state of residence.

In February 2001, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  The 
veteran's representative submitted additional argument on his 
behalf in August 2005.

The issue of entitlement to an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) for traumatic arthritis, 
left knee, status post-arthroscopic surgery, is addressed in 
the REMAND portion of this document and is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee disability manifests with 
constant pain and limitation of motion (LOM).

2.  LOM on flexion to 30 degrees or less, or extension to 10 
degrees or more, has not been more nearly approximated.

3.  Neither recurrent subluxation, lateral instability, nor 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, has been more 
nearly approximated.



CONCLUSION OF LAW

The requirements for a schedular rating in excess of 10 
percent for traumatic arthritis, left knee, status post-
arthroscopic surgery have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, Diagnostic 
Codes (DCs) 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA duty to notify

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

VA satisfied its duty to notify by means of a February 2004 
letter from the agency of original jurisdiction (AOJ) (RO) to 
the veteran that was issued pursuant to the Board remand.  
The letter informed the veteran of what evidence was required 
to substantiate his claim for an increase and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his/her 
possession to the AOJ.  Further, VA Forms 119 of record 
reflect the RO followed up on the notice letter with 
telephone contacts with the veteran, which ensured he was 
fully apprised of what he needed to do in support of his 
claim.  In response to the letter, the veteran submitted 
evidence duplicative of that already associated with the 
claim file.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, which he has in fact done, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.


VCAA duty to assist

The RO obtained the veteran's treatment records identified as 
related to his claim and arranged for an appropriate 
examination.  Neither the veteran nor his representative 
asserts that there is additional evidence to be obtained or 
that there is a request for assistance that was not been 
acted on.  All records obtained or generated have been 
associated with the claim file.  Thus, the Board finds that 
the RO has complied with the duty to assist the veteran with 
the development of his claim, 38 C.F.R. § 3.159(c), and that 
he has received proper VA process.

Factual background

A May 1993 rating decision granted the veteran service 
connection for status post-arthroscopic surgery of the left 
knee, with a noncompensable evaluation.  He submitted his 
current application for an increase in February 1998.

The June 1998 VA examination report reflects that the veteran 
complained of constant sharp pain on the medial side of the 
patella which awakened him at 5:00 a.m., and which Motrin 
alleviated only to a limited extent.  He also related that, 
in April, he was diagnosed with early degenerative joint 
disease (DJD) in his left knee.  
The examiner observed him to walk with a limp on the left 
side.  Physical examination revealed Lachman's anterior, 
posterior Drawer's, and McMurray's signs all to be negative.  
Mild patellofemoral crepitus was felt, and there was no 
evidence of laxity of the ligaments.  Range of motion (ROM) 
was 0 to 130 degrees.  Diagnosis was status partial medial 
menisectomy, condyloid and synoval debridement of the left 
knee in 1990 with post-traumatic DJD with persistent pain and 
status post-local injection for symptomatic medial plica.  A 
November 1998 rating decision increased his evaluation to 10 
percent.

In October 1998, the veteran underwent another arthroscopic 
procedure for diagnostic arthroscopy and debridement of 
frayed cartilage.  An August 1999 rating decision granted a 
temporary 100 percent evaluation for treatment necessitating 
convalescence for the period October 1, 1998, November 31, 
1998.

The February 2001 Board remand deemed the June 1998 
examination inadequate for rating purposes and directed 
another examination.  April 2002 and May 2002 outpatient 
treatment records of the Primary Care Clinic, Ft. Benning, 
Georgia, reflect that the veteran presented with complaints 
of on-and-off left knee pain.  The April 2002 entry reflects 
that the left knee manifested mild local tenderness, and ROM 
was within normal limits.  The May 2002 entry reflects that 
the knee was nontender, ROM was within normal limits, with 
positive crepitus.

The June 2004 examination report reflects that the veteran 
related that he experienced left knee pain, which he rated as 
8/10, weakness, stiffness, heat, and swelling, but no 
redness.  He also related that the knee gave way, and that 
there was locking, fatigability, and lack of endurance.  He 
used over-the-counter pain relievers three times daily and 
reported that they only helped on some days.  He reported 
daily flare-ups where his pain was 10/10, and they lasted 
five to six hours.  The flare-ups were triggered by extensive 
moving around and going up and down stairs.  Hot Epsom salts 
baths and ice packs provided relief, but he related that his 
TENS unit was of no help.  The veteran related that his 
employment was a long distance moving van operator, and that 
his left knee made his work more difficult.  He explained 
that, during flare-ups, he was unable load or unload his 
truck, and that he had to hire others to do the work that he 
would normally do.  The examiner observed the veteran to walk 
with a gait that was about two-thirds of normal and a limp 
which favored the left leg.  He appeared to have pain when he 
walked.  Physical examination revealed no difference between 
active and passive ROM, which was 0 to 115 degrees.  The 
medial and collateral ligaments were stable, there was no 
abnormal motion.  Anterior and drawer tests were negative, 
and Lachman's test was normal.  Medial and lateral meniscus 
were stable, McMurray's test was negative.  There was mild 
palpable and audible crepitus of the left knee on ROM, but 
there was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  No inflammatory 
arthritis was found and there were no constitutional signs.  
Neurological examination was normal, and there was no 
weakness in the legs.  X-ray examination reports showed 
narrowing of the medial knee joint space and normal soft 
tissue.  Impression was arthritis.

The examiner noted that there was no additional LOM due to 
pain, fatigue, weakness, or lack of endurance, but repetitive 
use resulted in major functional loss due to pain, weakness, 
and lack of endurance, but no fatigue.  The examiner opined 
that the veteran's major functional impact during a flare-up 
was pain, which he estimated would cause an additional 25 
percent loss in ROM.  The examiner rendered a diagnosis of 
DJD, left knee.

In written submissions, the veteran insists that his pain is 
much worse than stated, that most pain relievers have ceased 
to provide relief, that his knee did manifest instability, as 
it could "be very undependable if the pain hit [him]hard 
enough."  He described his pain as unbearable at times, and 
that it awakened him at night, and that it swelled to a very 
large extent at times.

Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).  The fact that a 
claimant is awarded a rating increase less than the maximum 
allowable does not dismiss an appeal.  An application for an 
increased rating is deemed to be for the maximum allowable.  
AB v. Brown, 6 Vet. App. 35 (1993).

Analysis

The veteran is rated under Diagnostic Code (DC) 5010 for 
arthritis by trauma.  DC 5010 provides that arthritis by 
trauma is rated under the criteria of DC 5003 for 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 
provides that degenerative arthritis established by x-ray is 
rated on the basis of LOM under the appropriate DCs for the 
joint involved.  Further, if the LOM of the joint involved is 
noncompensable, a rating of 10 percent is applicable.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, warrant an evaluation of 20 
percent.  Id., Note (1); with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 10 
percent.  Id., Note (2).  The knee is a major joint.  
38 C.F.R. § 4.45(f).
LOM of the leg on flexion to 45 degrees warrants an 
evaluation of 10 percent, and to 30 degrees, 20 percent.  DC 
5260.  LOM on extension to 10 degrees warrants an evaluation 
of 10 percent, and to 15 degrees, 20 percent.  DC 5261.  
Separate ratings are allowable for LOM on flexion and 
extension if to a compensable degree, VA O.G.C. Prec. Op. No. 
9-2004 (September 17, 2004), as well as for knee 
symptomatology which is rated on a basis other than LOM.  See 
VA O.G.C. Prec. Ops. No. 9-98 (August 14, 1998); 23-97 (July 
1, 1997).

Slight recurrent subluxation or lateral instability of the 
knee warrants an evaluation of 10 percent, moderate 
subluxation or lateral instability, 20 percent, and severe 
recurrent subluxation or lateral instability, 30 percent.  DC 
5257.  Cartilage, semilunar, dislocated, with frequent 
episodes of locking, pain, and effusion into the joint, 
warrants an evaluation of  20 percent.  DC 5258.

The Board finds that the medical evidence of record shows the 
veteran to more nearly approximate a 10 percent evaluation 
under the schedular rating criteria.  38 C.F.R. §§ 4.3, 4.7.  
The veteran's ROM at 0 to 115 degrees is well in excess of 0 
to 30 degrees, which is the LOM symptomatology required for a 
20 percent rating.  DC 5260.  This is also the case when the 
DeLuca factors and his flare-ups are considered.  The 
examiner's assessment of an additional loss of 25 percent was 
somewhat vague, in that it was not clear as to whether he 
meant 25 percent of normal ROM of 0 to 140 degrees, 38 C.F.R. 
§ 4.71a, Plate II, or the 0 to 115 degrees manifested by the 
veteran's left knee.  Even if the latter, however, the ROM of 
his left knee under the more sever scenario would be 0 to 89 
degrees, which is significantly better than the 0 to 30 
degrees which would warrant a 20 percent rating based on LOM.  
DC 5260.  As noted, the veteran's left knee manifested full 
extension to 0, thus he does not more nearly approximate a 
separate compensable evaluation for LOM on extension.  DC 
5261.

The examination report reflects that the left knee manifested 
no subluxation or instability.  Neither did the examination 
reveal any cartilage symptomatology, as the veteran is status 
post-arthroscopic surgery which repaired his frayed meniscus.  
Thus, the veteran's left knee does not more nearly 
approximate the criteria for a separate rating under either 
DC 5257 or DC 5258.  Thus, the veteran's primary 
symptomatology of his left knee disability is pain, and the 
schedular evaluation of 10 percent is deemed to adequately 
compensate him for his functional loss due to his pain.  
38 C.F.R. §§ 4.7, 4.40, 4.59.


ORDER

Entitlement to a schedular rating in excess of 10 percent for 
traumatic arthritis, left knee, status post-arthroscopic 
surgery, is denied.


REMAND

A Board decision will be reversed as a matter of law where 
there is plausible evidence that a claimant is eligible for 
consideration on an extra-schedular basis and the Board has 
not relied on any affirmative evidence to the contrary.  See 
generally Bowling v. Principi, 15 Vet. App. 1, 10 (2001);  
see also VA O.G.C. Prec. Op. No. 6- 96, slip op. at 15 
(1996).

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extra-schedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
(2001) for an extra-schedular rating.  Bagwell v. Brown, 9 
Vet. App. at 339.

The Board also notes the information in the examination 
report of the impact of the veteran's left knee disability on 
his employment.  While the examiner noted that there was no 
objective evidence of pain on motion, he did note that the 
veteran appeared in pain when walking.  Further, the examiner 
noted the veteran's report that, during flare-ups, he was 
unable to load or unload the moving van he operated and had 
to hire others to perform that work.  This is evidence of 
economic impact, as the flare-ups preclude the veteran from 
doing the work he normally would do himself and may 
constitute evidence of a marked impact of his disability on 
his employment.  The November 1998 rating decision found no 
basis for extra-schedular consideration, but the evidence 
noted was not in the claim file at that time, and the SSOC 
does not reflect a finding or comment on the evidence of 
impact on the veteran's employment.  See  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following:

1.  With respect to the issue of 
entitlement to an extra-schedular rating 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) for DJD, left knee, status 
post-arthroscopic surgery, the RO should 
send the veteran and his representative 
a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
Among other things, the letter should 
explain what, if any, information and 
(medical and lay) evidence not 
previously provided to VA is necessary 
to support consideration on an extra-
schedular basis.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

With respect to employment records, 
particularly those relating to lost 
time, and sick leave, the RO should ask 
the veteran to furnish the names and 
addresses of all private and government 
(i.e., Federal, State, and local) 
employers for whom he has worked, and 
that he provide the approximate dates of 
any time lost and/or sick leave used 
relevant to each identified employer, 
along with any supporting documentation, 
which supports his assertion that he had 
to hire extra workers he would not have 
otherwise hired.

2.  After the foregoing, the RO should 
determine whether this matter meets the 
criteria for referral to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration pursuant 
to 38 C.F.R. § 3.321(b) with respect to 
the veteran's left knee disability, 
bearing in mind that the regulatory 
criteria are stated in the alternative 
(marked impact on employment or frequent 
hospitalizations).

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a SSOC and provide 
the veteran and his representative with 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


